                                                                                                 Electronically Filed - Jackson - Kansas City - July 29, 2020 - 09:57 AM
                                                                            2016-CV15837

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY


RHONDA SUE THIRY, Individually and                       )
As representative                                        )
Of the class of persons entitled to bring a claim for    )
The Wrongful Death of Steven Craig Newby II, Decedent,   )
Pursuant to R.S.Mo. §§ 537.080, et seq.,                 )
100 E. Tebo St.                                          )
Clinton, MO 64735                                        )       Case No.
                                                         )       Division
                      Plaintiff,                         )
                                                         )
               vs.                                       )
                                                         )
DOLLAR TREE STORES, INC. d/b/a                           )
FAMILY DOLLAR,                                           )
     SERVE:                                              )
     CSC-Lawyers Incorporating Service Company           )
     221 Bolivar Street                                  )
     Jefferson City, MO 65101                            )
                                                         )
       And                                               )
                                                         )
JOHN DOE,                                                )
                                                         )
      Kansas City, Missouri                              )
                                                         )
                      Defendants.                        )


                           PETITION FOR WRONGFUL DEATH

       COMES NOW Plaintiff, Rhonda Sue Thiry (“Thiry”), Individually, and as class

representative under RSMo 537.080, by and through her attorney, and for her causes of action

against Defendant Dollar Tree Stores, Inc. d/b/a Family Dollar (“Family Dollar”) and Defendant

John Doe, states and alleges as follows:




                                              1




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 1 of 59
                                                                                                         Electronically Filed - Jackson - Kansas City - July 29, 2020 - 09:57 AM
                           ALLEGATIONS COMMON TO ALL COUNTS

       1.      That Plaintiff Thiry is a citizen of the State of Missouri and currently resides at 100

E. Tebo St., Clinton, Henry County, Missouri 64735, is the surviving natural mother of Decedent,

Steven Craig Newby II, and is in the class of individuals who, pursuant to R.S.Mo. § 537.080, et

seq., is authorized to bring a cause of action for the wrongful death of Decedent, Steven Craig

Newby II.

       2.      That Dollar Tree Stores, Inc. d/b/a Family Dollar (hereinafter, “Family Dollar”) is

a Virginia corporation registered to do business and in good standing in the State of Missouri, with

its corporate headquarters located at 500 Volvo Parkway, Chesapeake, Virginia 23320, and may

be served through its Registered Agent as set forth above.

       3.      That Defendant John Doe is a resident of Jackson County Missouri and may be

served in Jackson County, Missouri.

       4.      That this Court has jurisdiction over the Defendants in that Defendant Family

Dollar conducts business in this state and the negligent acts alleged occurred within the State of

Missouri, and Defendant John Doe resides in Missouri. Jurisdiction, therefore, comports with the

due process requirements of the State of Missouri and the United States Constitutions.

       5.       That venue is proper in this Court pursuant to R.S. Mo. § 508.010 in that the cause

of action which is the subject of this suit arose in Jackson County, Missouri.

       6.      That on or about May 26, 2020, and before and since that date, Defendant Family

Dollar has owned, occupied, and/or had possession and control of the premises located at 2605 E.

18th Street, Kansas City, Jackson County, Missouri, and that Defendant maintained that location




                                                 2




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 2 of 59
                                                                                                         Electronically Filed - Jackson - Kansas City - July 29, 2020 - 09:57 AM
as commercial real estate for the purpose of operating a retail store on that date, and before and

since that date.

        7.         That on or about May 26, 2020, and at all time relevant hereto, Defendant John Doe

was employed by and acting within the scope of employment with Defendant Family Dollar.

        8.         That on or about May 26, 2020, Steven Craig Newby II was lawfully on Defendant

Family Dollar’s said premises as a business invitee.

        9.         That after leaving the Defendant Family Dollar’s retail store and while outside the

Family Dollar Store at 2605 E. 18th Street, Kansas City, Missouri on May 26, 2020, Steven Craig

Newby II was attacked by Defendant Family Dollar’s employee, John Doe, while in the course

and scope of his employment with Defendant Family Dollar.

        10.        That the injuries suffered by Steven Craig Newby II caused his death on May 26,

2020.

                    COUNT I – NEGLIGENCE FAMILY DOLLAR AND JOHN DOE

        11.        Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 10 above as if fully set forth herein.

        12.        That at the time of the above-referenced incident, Defendant John Doe was acting

in the course and scope of his employment with Defendant Family Dollar and/or Dollar Tree Store,

Inc.

        13.        That as the owner and/or possessor of said premises and business, and employer of

Defendant John Doe, Defendant Family Dollar had a duty to exercise ordinary and reasonable care

for the protection of Decedent Steven Craig Newby II and others.




                                                    3




                                  EXHIBIT
         Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 3 of 59
                                                                                                       Electronically Filed - Jackson - Kansas City - July 29, 2020 - 09:57 AM
       14.     That Defendant John Doe had a duty to use ordinary and reasonable care in the

protection of Defendant Steven Craig Newby II, and others.

       15.   That Defendants breached its duty to protect Decedent Steven Craig Newby II from

the attack in this case in that they failed to train, adopt, implement, or otherwise take sufficient

precautionary measures so as to prevent harm and injury to Decedent and Defendants were thereby

negligent.

       16.     That as a direct and proximate result of the acts and/or omissions of the Defendant

Family Dollar and Defendant John Doe acting within the course and scope of his employment,

which resulted in the death of Steven Newby, Plaintiff has been caused to incur damages for the

pain and suffering Decedent Steven Craig Newby II endured between the time of his initial injuries

and the time of his death, for his death, pecuniary losses by reason of the death of Steven Craig

Newby II, funeral expenses and the loss of the reasonable value of the services, consortium,

companionship, comfort, instruction, guidance, counsel, training and support, as well as all other

damages allowed under R.S.Mo § 537.090 and/or Missouri law.

       17.     That as a direct and proximate result of Defendant’s negligence, Decedent Steven

Craig Newby II suffered fatal stabbing wounds and died, and Plaintiff has suffered, and will

continue in the future to suffer, the damages described herein.

       18.     That Defendant John Doe’s conduct in the involvement of the death of Steven

Newby II constituted reckless disregard for the safety of individuals, including but not limited to

Decedent Steven Newby II, entitling Plaintiff to an award of punitive damages.

               WHEREFORE, Plaintiff prays for judgement against Defendants in an amount in

excess of $75,000.00, that is fair and reasonable to compensate her for the significant and


                                                 4




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 4 of 59
                                                                                                       Electronically Filed - Jackson - Kansas City - July 29, 2020 - 09:57 AM
substantial damages arising out of the above-described incident, for punitive damages, and for all

other further relief the Court deems just and proper, together with all costs of this action.

           COUNT II – NEGLIGENCE SUPERVISION/TRAINING BY DEFENDANT
                                      FAMILY DOLLAR
       Plaintiff incorporates herein by reference each and every allegation set forth in paragraphs

1 through 18 above as if fully set forth herein.

       19.     That Defendant Family Dollar failed to institute adequate safeguards to prevent its

employees, including Defendant John Doe from using deadly and disproportionate force to detain

and or stop Decedent Steven Newby II and others.

       20. That Defendant Family Dollar failed to properly and adequately train, supervise and

instruct Defendant John Doe in threat perception, force and procedure.

       21. That as a direct and proximate result of such failure and negligence on the part of

Defendant Family Dollar, Plaintiff’s decedent suffered fatal injury and was caused to experience

horrific pain, physical injury, and emotional distress prior to his death, and Plaintiff has been

caused to incur funeral and burial expenses, medical bills related to the deceased person’s final

injury, lost wages, including the value of the wages the decedent would have earned had he lived,

mental anguish suffering, bereavement, loss of society, care, comfort, protection, guidance, advice,

attention, counsel and affection of her son.

       22.     That in allowing Defendant John Doe to work without appropriate training,

supervision and instruction, Defendant Family Dollar exhibited conscious disregard for the rights

and well-being of other persons including Plaintiff’s Decedent Steven Newby II, and otherwise

acted recklessly with conscious disregard for the safety and well-being of Plaintiff’s Decedent

Steven Newby II.


                                                   5




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 5 of 59
                                                                                                      Electronically Filed - Jackson - Kansas City - July 29, 2020 - 09:57 AM
        WHEREFORE, Plaintiff prays for judgement against Defendant Family Dollar in an

amount in excess of $75,000.00, that is fair and reasonable to compensate her for the significant

and substantial damages arising out of the above-described incident, for punitive damages, and for

all other further relief the Court deems just and proper, together with all costs of this action.

          COUNT III – ASSAULT AND BATTERY DEFENDANTS FAMILY DOLLAR
                               AND JOHN DOE

       Plaintiff incorporates herein by reference each and every allegation set forth in paragraphs

1 through 22 above as if fully set forth herein.

       23.     That Defendant John Doe stabbed Decedent Steven Newby II with the intent to

cause apprehension of offensive contact, offensive contact, apprehension of bodily harm and/or

death and bodily harm and death.

       24.     That Defendant John Doe thereby caused Decedent Steven Newby II to be in

apprehension of offensive contact, offensive contact, apprehension of bodily harm and/or death

and bodily harm and death.

       25.     That Defendant John Doe, with the intent to place Decedent Steven Newby II in

apprehension of bodily harm, stabbed Decedent Steven Newby II and thereby caused Decedent

Steven Newby bodily injury, harm and death.

       26.     That at all times alleged herein Defendant John Doe was an employee acting within

the course and scope of his employment with Defendant Family Dollar.

       27. That as a direct and proximate result of Defendant John Doe’s conduct, Decedent

Steven Newby II suffered bodily harm, injury and death.

       28.     That as a direct and proximate result of Defendant John Doe’s conduct, Plaintiff’s

decedent suffered fatal injury and was caused to experience horrific pain, physical injury, and

                                                   6




                                  EXHIBIT
         Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 6 of 59
                                                                                                         Electronically Filed - Jackson - Kansas City - July 29, 2020 - 09:57 AM
emotional distress prior to his death, and Plaintiff has been caused to incur funeral and burial

expenses, medical bills related to the deceased person’s final injury, lost wages, including the value

of the wages the decedent would have earned had he lived, mental anguish suffering, bereavement,

loss of society, care, comfort, protection, parental guidance, advice attention, counsel and affection

of her son.

       29.     That Defendant John Doe exhibited conscious disregard for the rights and well-

being of other persons including Plaintiff’s Decedent Steven Newby II, and otherwise acted

recklessly with conscious disregard for the safety and well-being of Plaintiff’s Decedent Steven

Newby II.

       WHEREFORE, Plaintiff prays for judgement against Defendant Family Dollar in an

amount in excess of $75,000.00, that is fair and reasonable to compensate her for the significant

and substantial damages arising out of the above-described incident, for punitive damages, and for

all other further relief the Court deems just and proper, together with all costs of this action.

                                  DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff and requests a trial by jury on all issues so triable.

                                               Respectfully submitted,

                                               EDELMAN AND THOMPSON, L.L.C.


                                                  /s/ Leah M. Mason __
                                               LEAH M. MASON        #40942
                                               3100 Broadway, Suite 1400
                                               Kansas City, Missouri 64111
                                               (816) 561-3400
                                               (816) 561-1664 (Fax)
                                               lmason@etkclaw.com - e-mail
                                               ATTORNEYS FOR PLAINTIFF


                                                  7




                                  EXHIBIT
         Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 7 of 59
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

RHONDA SUE THIRY,

                        PLAINTIFF(S),                            CASE NO. 2016-CV15837
VS.                                                              DIVISION 6

DOLLAR TREE STORES, INC. ET AL,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JAMES DALE YOUNGS on 03-DEC-2020 in DIVISION 6 at 01:30 PM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV15837                     Page 1 of 2                  DMSNCMCIV (2/2017)
                                EXHIBIT
       Case 4:21-cv-00003-SRB Document   1-11 Filed 01/04/21 Page 8 of 59
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JAMES DALE YOUNGS
                                              JAMES DALE YOUNGS, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
LEAH MARIE MASON, EDELMAN & THOMPSON LLC, 3100 BROADWAY, SUITE 1400,
KANSAS CITY, MO 64111

Defendant(s):
 DOLLAR TREE STORES, INC.
JOHN DOE

Dated: 31-JUL-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV15837                     Page 2 of 2                 DMSNCMCIV (2/2017)
                                EXHIBIT 1
       Case 4:21-cv-00003-SRB Document   1-1 Filed 01/04/21 Page 9 of 59
                                                                                               Electronically Filed - Jackson - Kansas City - August 05, 2020 - 02:43 PM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

RHONDA SUE THIRY, Individually and                       )
As representative                                        )
Of the class of persons entitled to bring a claim for    )
The Wrongful Death of Steven Craig Newby II, Decedent,   )
Pursuant to R.S.Mo. §§ 537.080, et seq.,                 )
100 E. Tebo St.                                          )
Clinton, MO 64735                                        )
                                                         )
                      Plaintiff,                         )
                                                         )     Case No. 2016-CV15837
              vs.                                        )     Division 6
                                                         )
DOLLAR TREE STORES, INC. d/b/a                           )
FAMILY DOLLAR,                                           )
     SERVE:                                              )
     CSC-Lawyers Incorporating Service Company           )
     221 Bolivar Street                                  )
     Jefferson City, MO 65101                            )
                                                         )
       And                                               )
                                                         )
ANTHONY WILLIAMSON,                                      )
                                                         )
                                                         )
      Kansas City, Missouri                              )
                                                         )
                                                         )
                      Defendants.                        )


                FIRST AMENDED PETITION FOR WRONGFUL DEATH

       COMES NOW Plaintiff Rhonda Sue Thiry (“Thiry”), Individually and as class

representative under RSMo 537.080, by and through her attorney, and for her causes of action

against Defendant Dollar Tree Stores, Inc. d/b/a Family Dollar (“Family Dollar”) and Anthony

Williamson (Williamson), state and allege as follows:



                                               1




                                EXHIBIT
       Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 10 of 59
                                                                                                         Electronically Filed - Jackson - Kansas City - August 05, 2020 - 02:43 PM
                           ALLEGATIONS COMMON TO ALL COUNTS

       1.      That Plaintiff Thiry is a citizen of the State of Missouri and currently resides at 100

E. Tebo St., Clinton, Henry County, Missouri 64735, is the surviving natural mother of Decedent,

Steven Craig Newby II, and is in the class of individuals who, pursuant to R.S.Mo. § 537.080, et

seq., is authorized to bring a cause of action for the wrongful death of Decedent, Steven Craig

Newby II.

       2.      That Dollar Tree Stores, Inc. d/b/a Family Dollar (hereinafter, “Family Dollar”) is

a Virginia corporation registered to do business and in good standing in the State of Missouri, with

its corporate headquarters located at 500 Volvo Parkway, Chesapeake, Virginia 23320, and may

be served through its Registered Agent as set forth above.

       3.      That Defendant Anthony Williamson is a resident of Jackson County, Missouri and

may be served in Jackson County, Missouri, based upon information and belief.

       4.      That this Court has jurisdiction over the Defendants in that Defendant Family

Dollar conducts business in this state and the negligent acts alleged occurred within the State of

Missouri, and Defendant Williamson resides in Missouri. Jurisdiction, therefore, comports with

the due process requirements of the State of Missouri and the United States Constitutions.

       5.       That venue is proper in this Court pursuant to R.S. Mo. § 508.010 in that the cause

of action which is the subject of this suit arose in Jackson County, Missouri.

       6.      That on or about May 26, 2020, and before and since that date, Defendant Family

Dollar has owned, occupied, and/or had possession and control of the premises located at 2605 E.

18th Street, Kansas City, Jackson County, Missouri, and that Defendant maintained that location




                                                 2




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 11 of 59
                                                                                                         Electronically Filed - Jackson - Kansas City - August 05, 2020 - 02:43 PM
as commercial real estate for the purpose of operating a retail store on that date, and before and

since that date.



          7.       That on or about May 26, 2020, and at all times relevant hereto, Defendant

Williamson was employed by and acting within the scope of employment with Defendant Family

Dollar.

          8.       That on or about May 26, 2020, Steven Craig Newby II was lawfully on Defendant

Family Dollar’s said premises as a business invitee.

          9.       That after leaving the Defendant Family Dollar’s retail store and while outside the

Family Dollar Store at 2605 E. 18th Street, Kansas City, Missouri on May 26, 2020, Steven Craig

Newby II was attacked by Defendant Family Dollar’s employee, Williamson, while in the course

and cope of his employment with Defendant Family Dollar.

          10.      That the injuries suffered by Steven Craig Newby II caused his death on May 26,

2020.



          COUNT I – NEGLIGENCE FAMILY DOLLAR AND ANTHONY WILLIAMSON

          11.      Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 10 above as if fully set forth herein.

          12.      That at the time of the above-referenced incident, Defendant Williamson was acting

in the course and scope of his employment with Defendant Family Dollar and/or Dollar Tree Store,

Inc.




                                                    3




                                   EXHIBIT
          Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 12 of 59
                                                                                                       Electronically Filed - Jackson - Kansas City - August 05, 2020 - 02:43 PM
       13.     That as the owner and/or possessor of said premises and business, and employer of

Defendant Williamson, Defendant Family Dollar had a duty to exercise ordinary and reasonable

care for the protection of Decedent Steven Craig Newby II and others.

       14.     That Defendant Anthony Williamson had a duty to use ordinary and reasonable

care in the protection of Defendant Steven Craig Newby II, and others.

       15.   That Defendants breached its duty to protect Decedent Steven Craig Newby II from

the attack in this case in that they failed to train, adopt, implement, or otherwise take sufficient

precautionary measures so as to prevent harm and injury to Decedent and Defendants were thereby

negligent.

       16.     That as a direct and proximate result of the acts and/or omissions of the Defendant

Family Dollar and Defendant Williamson acting within the course and scope of his employment,

which resulted in the death of Steven Newby, Plaintiff has been caused to incur damages for the

pain and suffering Decedent Steven Craig Newby II endured between the time of his initial injuries

and the time of his death, for his death, pecuniary losses by reason of the death of Steven Craig

Newby II, funeral expenses and the loss of the reasonable value of the services, consortium,

companionship, comfort, instruction, guidance, counsel, training and support, as well as all other

damages allowed under R.S.Mo § 537.090 and/or Missouri law.

       17.     That as a direct and proximate result of Defendant’s negligence, Decedent Steven

Craig Newby II suffered fatal stabbing wounds and died, and Plaintiff has suffered, and will

continue in the future to suffer, the damages described herein.




                                                 4




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 13 of 59
                                                                                                      Electronically Filed - Jackson - Kansas City - August 05, 2020 - 02:43 PM
       18.     That Defendant Williamson’s conduct in the involvement of the death of Steven

Newby II constituted reckless disregard for the safety of individuals, including but not limited to

decedent Steven Newby II, entitling Plaintiff to an award of punitive damages.

               WHEREFORE, Plaintiff prays for judgement against Defendants in an amount in

excess of $75,000.00, that is fair and reasonable to compensate her for the significant and

substantial damages arising out of the above-described incident, for punitive damages, and for all

other further relief the Court deems just and proper, together with all costs of this action.


             COUNT II – NEGLIGENCE SUPERVISION/TRAINING BY DEFENDANT
                                FAMILY DOLLAR

       Plaintiff incorporates herein by reference each and every allegation set forth in paragraphs

1 through 18 above as if fully set forth herein.

       19.     That Defendant Family Dollar failed to institute adequate safeguards to prevent its

employees, including Defendant Williamson from using deadly and disproportionate force to

detain and or stop Decedent Steven Newby II and others.

       20. That Defendant Family Dollar failed to properly and adequately train, supervise and

instruct Defendant Williamson in threat perception, force and procedure.

       21. That as a direct and proximate result of such failure and negligence on the part of

Defendant Family Dollar, Plaintiff’s decedent suffered fatal injury and was caused to experience

horrific pain, physical injury, and emotional distress prior to his death, and Plaintiff has been

caused to incur funeral and burial expenses, medical bills related to the deceased person’s final

injury, lost wages, including the value of the wages the decedent would have earned had he lived,




                                                   5




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 14 of 59
                                                                                                      Electronically Filed - Jackson - Kansas City - August 05, 2020 - 02:43 PM
mental anguish suffering, bereavement, loss of society, care, comfort, protection, guidance, advice

attention, counsel and affection of her son.

       22.     That in allowing Defendant Williamson to work without appropriate training,

supervision and instruction, Defendant Family Dollar exhibited conscious disregard for the rights

and well-being of other persons including Plaintiff’s decedent Steven Newby II, and otherwise

acted recklessly with conscious disregard for the safety and well-being of Plaintiff’s decedent

Steven Newby II.

        WHEREFORE, Plaintiff prays for judgement against Defendant Family Dollar in an

amount in excess of $75,000.00, that is fair and reasonable to compensate her for the significant

and substantial damages arising out of the above-described incident, for punitive damages, and for

all other further relief the Court deems just and proper, together with all costs of this action.


          COUNT III – ASSAULT AND BATTERY DEFENDANTS FAMILY DOLLAR
                         AND ANTHONY WILLIAMSON

       Plaintiff incorporates herein by reference each and every allegation set forth in paragraphs

1 through 22 above as if fully set forth herein.

       23.     That Defendant Williamson stabbed Decedent Steven Newby II with the intent to

cause apprehension of offensive contact, offensive contact, apprehension of bodily harm and/or

death and bodily harm and death.

       24.     That Defendant Anthony Williamson thereby caused Decedent Steven Newby II to

be in apprehension of offensive contact, offensive contact, apprehension of bodily harm and/or

death and bodily harm and death.




                                                   6




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 15 of 59
                                                                                                        Electronically Filed - Jackson - Kansas City - August 05, 2020 - 02:43 PM
       25.     That Defendant Anthony Williamson, with the intent to place Decedent Steven

Newby II in apprehension of bodily harm, stabbed Decedent Steven Newby II and thereby caused

Decedent Steven Newby bodily injury, harm and death.

       26.     That at all times alleged herein Defendant Anthony Williamson was an employee

acting within the course and scope of his employment with Defendant Family Dollar.

       27. That as a direct and proximate result of Defendant Anthony Williamson’s conduct,

Decedent Steven Newby II suffered bodily harm, injury and death.

       28.     That as a direct and proximate result of Defendant Anthony Williamson’s conduct,

Plaintiff’s decedent suffered fatal injury and was caused to experience horrific pain, physical

injury, and emotional distress prior to his death, and Plaintiff has been caused to incur funeral and

burial expenses, medical bills related to the deceased person’s final injury, lost wages, including

the value of the wages the decedent would have earned had he lived, mental anguish suffering,

bereavement, loss of society, care, comfort, protection, parental guidance, advice attention,

counsel and affection of her son.

       29.     That Defendant Anthony Williamson exhibited conscious disregard for the rights

and well-being of other persons including Plaintiff’s decedent Steven Newby II, and otherwise

acted recklessly with conscious disregard for the safety and well-being of Plaintiff’s decedent

Steven Newby II.

       WHEREFORE, Plaintiff prays for judgement against Defendant Family Dollar and

Anthony Williamson in an amount in excess of $75,000.00, that is fair and reasonable to

compensate her for the significant and substantial damages arising out of the above-described




                                                 7




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 16 of 59
                                                                                                    Electronically Filed - Jackson - Kansas City - August 05, 2020 - 02:43 PM
incident, for punitive damages, and for all other further relief the Court deems just and proper,

together with all costs of this action.


                                  DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff and requests a trial by jury on all issues so triable.



                                             Respectfully submitted,


                                             EDELMAN AND THOMPSON, L.L.C.



                                                /s/ Leah M. Mason __
                                             LEAH M. MASON        #40942
                                             3100 Broadway, Suite 1400
                                             Kansas City, Missouri 64111
                                             (816) 561-3400
                                             (816) 561-1664 (Fax)
                                             lmason@etkclaw.com - e-mail

                                             ATTORNEYS FOR PLAINTIFF




                                                8




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 17 of 59
                                                                                                                    Electronically Filed - Jackson - Kansas City - August 06, 2020 - 12:27 PM
                               IN THE CIRCUIT COURT OF JACKSON COUNTY
                                        AT KANSAS CITY, MISSOURI

RHONDA SUE THIRY                  )
     Plaintiff/Petitioner,        )
VS.                               )                 Case No.: 2016-CV15837
                                  )
DOLLAR TREE STORES, INC.          )                 Division No.: 6
      Defendant/Respondent.       )

                       MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER
COMES NOW Plaintiff, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court Rules, hereby
moves for the appointment of HPS Process Service & Investigations, Inc.:

     Will Acree                 PPS20-0275                        John Clor                 PPS20-0305
     Jan Adams                  PPS20-0276                        Kathleen Clor             PPS20-0306
     Roger Adams                PPS20-0277                        Chad Compton              PPS20-0307
     Randy Adkins               PPS20-0225                        Kenneth V Condrey         PPS20-0308
     Bobby Ali                  PPS20-0278                        Sharon R Condrey          PPS20-0309
     Gregory Allen              PPS20-0279                        Theodore Cordasco         PPS20-0310
     Victor Aponte              PPS20-0280                        Cesar Corral              PPS20-0311
     Brandon Aschenbrenner      PPS20-0281                        George H Covert           PPS20-0312
     Julia Ascorra              PPS20-0282                        Dennis Dahlberg           PPS20-0026
     Teresa Bailly              PPS20-0283                        Mary Dahlberg             PPS20-0027
     Joseph Baska               PPS20-0284                        Patricia Dambach-Cirko    PPS20-0313
     Carrington Bell            PPS20-0012                        Bert Daniels, Jr.         PPS20-0028
     George Bell                PPS20-0286                        Alterck Davenport         PPS20-0314
     Dianna Blea                PPS20-0287                        Richard Davis             PPS20-0029
     Richard J Blea             PPS20-0288                        Duane D Day               PPS20-0315
     Robert Blixt               PPS20-0289                        Gerald R Deadwyles        PPS20-0316
     Brent Bohnhoff             PPS20-0014                        Bryce Dearborn            PPS20-0317
     Ann Bollino                PPS20-0291                        Robert DeLacy, Jr.        PPS20-0318
     Donnie C Briley            PPS20-0292                        Robert E DeLacy, III      PPS20-0319
     Kathy Broom                PPS20-0293                        Kathleen Dnunno           PPS20-0320
     Kenneth Brown              PPS20-0294                        Marrissa Doan             PPS20-0034
     Hester Bryant              PPS20-0019                        Claudia Dohn              PPS20-0321
     Nicholas Bull              PPS20-0020                        Dale Dorning              PPS20-0322
     James F Burke              PPS20-0296                        Valentina Dorning         PPS20-0323
     Randy Burrow               PPS20-0021                        Catherine Drake           PPS20-0324
     Gory Burt                  PPS20-0022                        Alex Duaine               PPS20-0325
     Maurice Burton             PPS20-0298                        Roland Duff               PPS20-0326
     William Caputo             PPS20-0299                        Rochelle D Earthrise      PPS20-0327
     Kyle Carter                PPS20-0023                        Daniel Eberle             PPS20-0328
     Charles Casey              PPS20-0300                        Shawn Edwards             PPS20-0035
     George Castillo            PPS20-0301                        Jessica Ellison           PPS20-0330
     Fidel A Cervantes          PPS20-0302                        Abel Emiru                PPS20-0331
     Trenia Cherry              PPS20-0303                        Donald C Eskra, Jr.       PPS20-0332
     Joyce Clemmons             PPS20-0304                        Leticia Estrada           PPS20-0333




                                  EXHIBIT
         Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 18 of 59
                                                                             Electronically Filed - Jackson - Kansas City - August 06, 2020 - 12:27 PM
David S Felter           PPS20-0334       Edward Johnson        PPS20-0060
William Ferrell          PPS20-0037       James Johnson         PPS20-0061
Robert Finley            PPS20-0335       Jordan Johnson        PPS20-0372
Stephen Folcher          PPS20-0336       Justin L Johnson      PPS20-0373
Ryan D Fortune           PPS20-0337       Randy Johnson         PPS20-0374
Chris Fowler             PPS20-0338       Samuel Johnson        PPS20-0375
James Frago              PPS20-0038       Haile Kahssu          PPS20-0376
John Frago               PPS20-0039       Kenneth Kearney       PPS20-0377
Thomas Garrett           PPS20-0339       Michael Keating       PPS20-0378
Andrew Garza             PPS20-0041       Elizabeth A Kidd      PPS20-0379
Charles Gay              PPS20-0340       Donna Jo King         PPS20-0371
Richard Gerber           PPS20-0341       Kenneth Klewicki      PPS20-0380
Louis Gerrick            PPS20-0342       Wyman Kroft           PPS20-0381
Paul Gizel               PPS20-0343       Jo Ann Lane           PPS20-0382
Ronda Godard             PPS20-0344       Eric B Layton         PPS20-0383
Adam Golden              PPS20-0345       Kristie Lewis         PPS20-0384
Bradley Gordon           PPS20-0042       John D Lichtenegger   PPS20-0385
Tom Gorgone              PPS20-0044       Bert Lott             PPS20-0386
Paul O Grimes            PPS20-0348       Robert Lutren         PPS20-0387
Charles Gunning          PPS20-0046       Daniel Maglothin      PPS20-0069
Darnell Hamilton         PPS20-0143       Matthews J Manlich    PPS20-0388
Kimberly Hamilton        PPS20-0351       Robert Manning        PPS20-0389
Natalie Hawks            PPS20-0050       Deborah Martin        PPS20-0072
Larry Haynes             PPS20-0352       Michael Martin        PPS20-0073
Douglas Hays             PPS20-0051       Ryan Martin           PPS20-0193
Grace Hazell             PPS20-0353       Susie Martin          PPS20-0390
Richard Heimerich, Jr.   PPS20-0354       Thomas Matthews       PPS20-0391
Stephen Heitz            PPS20-0052       Casey McKee           PPS20-0076
Charles Helms            PPS20-0356       Michael McMahon       PPS20-0392
Austen Hendrickson       PPS20-0357       Michael Meade         PPS20-0393
Jonathan Hennings        PPS20-0358       Michael Meador        PPS20-0077
Jesse J Hernandez        PPS20-0359       Kenny Medlin          PPS20-0078
Michael Hibler           PPS20-0360       Arsalan Memon         PPS20-0396
Anthonio Hightower       PPS20-0361       Eric Mendenhall       PPS20-0397
Cherrod T Hindsman       PPS20-0362       Jenna Mendoza         PPS20-0398
James Hise               PPS20-0054       Matthew Millhollin    PPS20-0081
Gary F Hodges            PPS20-0363       Carla M Monehain      PPS20-0400
Alex Holland             PPS20-0057       Carlos Moreno         PPS20-0401
Leonard Horseman         PPS20-0364       Michael S Morrison    PPS20-0402
Ulonda Howard            PPS20-0365       Kelly Murski          PPS20-0403
Martin Hueckel           PPS20-0366       Andrew Myers          PPS20-0087
Damion Hugher            PPS20-0367       Frederick Myers       PPS20-0088
Mary Hurley              PPS20-0058       James Myers           PPS20-0089
George Illidge           PPS20-0368       Stephanie Myers       PPS20-0090
Frank James              PPS20-0369       Paul Nardizzi         PPS20-0404
Matthew Jankowski        PPS20-0370       Wendy Neff            PPS20-0405
Betty Johnson            PPS20-0059       Christopher New       PPS20-0091




                             EXHIBIT
    Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 19 of 59
                                                                                Electronically Filed - Jackson - Kansas City - August 06, 2020 - 12:27 PM
Jillian Newkirk       PPS20-0406         John Sadler               PPS20-0450
Jeremy Nicholas       PPS20-0092         Ligno Sanchez             PPS20-0451
Michael Noble         PPS20-0093         Virginia Saxon-Ford       PPS20-0452
Michael C Nolon       PPS20-0409         Greg Schermerhorn         PPS20-0453
Colter Norris         PPS20-0410         Brenda Schiwitz           PPS20-0111
Dennis Norris         PPS20-0411         Michael Schuller          PPS20-0454
Kody Norris           PPS20-0412         Nathaniel Scott           PPS20-0455
Trinity Olson         PPS20-0413         Quratulain Shoukat        PPS20-0456
Craig Palmer          PPS20-0414         Jeremy Small              PPS20-0457
Cynthia Paris         PPS20-0415         Monica Smith              PPS20-0458
Douglas W Patterson   PPS20-0416         Anthony Spada             PPS20-0459
Antonio Perez         PPS20-0417         Melissa Spencer           PPS20-0460
Jaron Perkins         PPS20-0418         Jamie Stallo              PPS20-0461
Anha Pham             PPS20-0419         Marc A Starks             PPS20-0462
Thai Pham             PPS20-0420         Barbara Steil             PPS20-0463
Gregory Piazza        PPS20-0421         Kelvin Stinyard           PPS20-0464
Vincent A Piazza      PPS20-0422         Randy Stone               PPS20-0117
Brian T Pierce        PPS20-0423         Sonja Stone               PPS20-0118
Timothy Pinney        PPS20-0424         Steven Stosur             PPS20-0465
Joshua Pitts          PPS20-0425         Robert T Stover           PPS20-0006
Rocellious Pope       PPS20-0426         Jeanie Straessler         PPS20-0466
Nancy A Porter        PPS20-0427         Chance Strawser           PPS20-0467
Andre Powell          PPS20-0428         David Taliaferro          PPS20-0119
Benjamin Purses       PPS20-0429         Ramona Rose Talvacchio    PPS20-0468
Richard Ramirez       PPS20-0430         Katherina M Tan           PPS20-0469
Charles Reardon       PPS20-0431         Berhane Tassaw            PPS20-0470
Derek L Reddick       PPS20-0432         Michael Taylor            PPS20-0120
Angela Reed           PPS20-0433         Christina Tiffany         PPS20-0471
Christopher Reed      PPS20-0434         Stephen M Troutz          PPS20-0472
Edward Reed           PPS20-0435         Clinton Turpen            PPS20-0473
Betty G Rice          PPS20-0436         Henry J Valladares Cruz   PPS20-0474
Karen L Rice          PPS20-0437         Margarita Vasquez         PPS20-0475
Cheryl Richey         PPS20-0439         Robert E Vick, II         PPS20-0476
Debra Rios            PPS20-0440         Bradley Votaw             PPS20-0477
David M Roberts       PPS20-0206         Joseph T Wachowski        PPS20-0478
Patricia Roberts      PPS20-0207         Ambiko Wallace            PPS20-0479
Jeroy Robinson        PPS20-0441         Vance M Warren, Sr.       PPS20-0480
Sammie Robinson       PPS20-0108         Barbara West              PPS20-0481
Adrienne Rodriguez    PPS20-0442         Pamela K Wheetley         PPS20-0007
Gabriel Rodriguez     PPS20-0443         Jennifer White            PPS20-0482
Mateo F Rodriguez     PPS20-0444         Conni Wilson              PPS20-0131
Richard C Ross        PPS20-0445         Deborah A Wilson          PPS20-0484
Melissa Ruiz          PPS20-0446         Jerry Wilson              PPS20-0132
Antonio Ruque         PPS20-0447         Mitchell Wirth            PPS20-0485
Edna Russell          PPS20-0110         Debra Woodhouse           PPS20-0133
Lee H Russell         PPS20-0448         Jerry Wooten              PPS20-0487
Mark A Russell        PPS20-0449




                            EXHIBIT
   Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 20 of 59
                                                                                                                          Electronically Filed - Jackson - Kansas City - August 06, 2020 - 12:27 PM
as private process servers in the above-captioned matter. In support of said motion, Plaintiff states that the above-
named individuals are on the Court’s list of approved process servers and the information contained in their
applications and affidavits on file is current and still correct.
                                                                   Respectfully submitted,
                                                                   EDELMAN & THOMPSON, L.L.C.

                                                                         /s/ Leah M. Mason
                                                                     Leah M. Mason         MO Bar # 40942
                                                                     3100 Broadway, Suite 1400
                                                                     Kansas City, Missouri 64111
                                                                     (816) 561-3400
                                                                     (816) 561-1664 (Fax)
                                                                     lmason@etkclaw.com - e-mail

                                                                     ATTORNEYS FOR PLAINTIFF




                         ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is sustained and the above-named
individuals are hereby appointed to serve process in the above-captioned matter.


DATE:                                                           ______________________________
                                                                Judge or Circuit Clerk




                                  EXHIBIT
         Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 21 of 59
                                                                                              Electronically Filed - Jackson - Kansas City - August 06, 2020 - 12:27 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                           AT KANSAS CITY, MISSOURI

RHONDA SUE THIRY,                         )
                                          )
                    Plaintiff,            )
                                          )
              vs.                         )     Case No. 2016-CV15837
                                          )
DOLLAR TREE STORES, INC., et al.,         )     Division 6
                                          )
                    Defendants.           )




      MEMORANDUM TO DEPARTMENT OF CIVIL RECORDS
                       INSTRUCTIONS FOR ALIAS SUMMONS

              X PRIVATE PROCESS                              CIVIL PROCESS


X ISSUE ALIAS SUMMONS TO DEFENDANT:                     Anthony E. Williamson, Jr.
                                                        1600 Jackson, Apt. 503
                                                        Kansas City, MO 64127

                                                        Jackson
                                                  County of Service
CASE CONTINUED TO:          ___________________________________

□ PREPARE TRANSCRIPT OF JUDGMENT □ AUTHENTICATED               □ CERTIFIED □ RECORD AS LIEN
                                              □ W/ LETTER

                                  REQUESTED BY

Leah M. Mason MO Bar # 40942                            /s/ Leah M. Mason
      ATTORNEY & BAR NO.                                SIGNATURE

3100 Broadway, Suite 1400                               (816) 561-3400
      ADDRESS                                           PHONE

Kansas City         MO            64111                 8/6/2020
     City           State         Zip                   Date




                               EXHIBIT
      Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 22 of 59
                                                                                                                    Electronically Filed - Jackson - Kansas City - August 06, 2020 - 12:27 PM
                               IN THE CIRCUIT COURT OF JACKSON COUNTY
                                        AT KANSAS CITY, MISSOURI

RHONDA SUE THIRY                  )
     Plaintiff/Petitioner,        )
VS.                               )                 Case No.: 2016-CV15837
                                  )
DOLLAR TREE STORES, INC.          )                 Division No.: 6
      Defendant/Respondent.       )

                       MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER
COMES NOW Plaintiff, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court Rules, hereby
moves for the appointment of HPS Process Service & Investigations, Inc.:

     Will Acree                 PPS20-0275                        John Clor                 PPS20-0305
     Jan Adams                  PPS20-0276                        Kathleen Clor             PPS20-0306
     Roger Adams                PPS20-0277                        Chad Compton              PPS20-0307
     Randy Adkins               PPS20-0225                        Kenneth V Condrey         PPS20-0308
     Bobby Ali                  PPS20-0278                        Sharon R Condrey          PPS20-0309
     Gregory Allen              PPS20-0279                        Theodore Cordasco         PPS20-0310
     Victor Aponte              PPS20-0280                        Cesar Corral              PPS20-0311
     Brandon Aschenbrenner      PPS20-0281                        George H Covert           PPS20-0312
     Julia Ascorra              PPS20-0282                        Dennis Dahlberg           PPS20-0026
     Teresa Bailly              PPS20-0283                        Mary Dahlberg             PPS20-0027
     Joseph Baska               PPS20-0284                        Patricia Dambach-Cirko    PPS20-0313
     Carrington Bell            PPS20-0012                        Bert Daniels, Jr.         PPS20-0028
     George Bell                PPS20-0286                        Alterck Davenport         PPS20-0314
     Dianna Blea                PPS20-0287                        Richard Davis             PPS20-0029
     Richard J Blea             PPS20-0288                        Duane D Day               PPS20-0315
     Robert Blixt               PPS20-0289                        Gerald R Deadwyles        PPS20-0316
     Brent Bohnhoff             PPS20-0014                        Bryce Dearborn            PPS20-0317
     Ann Bollino                PPS20-0291                        Robert DeLacy, Jr.        PPS20-0318
     Donnie C Briley            PPS20-0292                        Robert E DeLacy, III      PPS20-0319
     Kathy Broom                PPS20-0293                        Kathleen Dnunno           PPS20-0320
     Kenneth Brown              PPS20-0294                        Marrissa Doan             PPS20-0034
     Hester Bryant              PPS20-0019                        Claudia Dohn              PPS20-0321
     Nicholas Bull              PPS20-0020                        Dale Dorning              PPS20-0322
     James F Burke              PPS20-0296                        Valentina Dorning         PPS20-0323
     Randy Burrow               PPS20-0021                        Catherine Drake           PPS20-0324
     Gory Burt                  PPS20-0022                        Alex Duaine               PPS20-0325
     Maurice Burton             PPS20-0298                        Roland Duff               PPS20-0326
     William Caputo             PPS20-0299                        Rochelle D Earthrise      PPS20-0327
     Kyle Carter                PPS20-0023                        Daniel Eberle             PPS20-0328
     Charles Casey              PPS20-0300                        Shawn Edwards             PPS20-0035
     George Castillo            PPS20-0301                        Jessica Ellison           PPS20-0330
     Fidel A Cervantes          PPS20-0302                        Abel Emiru                PPS20-0331
     Trenia Cherry              PPS20-0303                        Donald C Eskra, Jr.       PPS20-0332
     Joyce Clemmons             PPS20-0304                        Leticia Estrada           PPS20-0333




                                  EXHIBIT
         Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 23 of 59
                                                                             Electronically Filed - Jackson - Kansas City - August 06, 2020 - 12:27 PM
David S Felter           PPS20-0334       Edward Johnson        PPS20-0060
William Ferrell          PPS20-0037       James Johnson         PPS20-0061
Robert Finley            PPS20-0335       Jordan Johnson        PPS20-0372
Stephen Folcher          PPS20-0336       Justin L Johnson      PPS20-0373
Ryan D Fortune           PPS20-0337       Randy Johnson         PPS20-0374
Chris Fowler             PPS20-0338       Samuel Johnson        PPS20-0375
James Frago              PPS20-0038       Haile Kahssu          PPS20-0376
John Frago               PPS20-0039       Kenneth Kearney       PPS20-0377
Thomas Garrett           PPS20-0339       Michael Keating       PPS20-0378
Andrew Garza             PPS20-0041       Elizabeth A Kidd      PPS20-0379
Charles Gay              PPS20-0340       Donna Jo King         PPS20-0371
Richard Gerber           PPS20-0341       Kenneth Klewicki      PPS20-0380
Louis Gerrick            PPS20-0342       Wyman Kroft           PPS20-0381
Paul Gizel               PPS20-0343       Jo Ann Lane           PPS20-0382
Ronda Godard             PPS20-0344       Eric B Layton         PPS20-0383
Adam Golden              PPS20-0345       Kristie Lewis         PPS20-0384
Bradley Gordon           PPS20-0042       John D Lichtenegger   PPS20-0385
Tom Gorgone              PPS20-0044       Bert Lott             PPS20-0386
Paul O Grimes            PPS20-0348       Robert Lutren         PPS20-0387
Charles Gunning          PPS20-0046       Daniel Maglothin      PPS20-0069
Darnell Hamilton         PPS20-0143       Matthews J Manlich    PPS20-0388
Kimberly Hamilton        PPS20-0351       Robert Manning        PPS20-0389
Natalie Hawks            PPS20-0050       Deborah Martin        PPS20-0072
Larry Haynes             PPS20-0352       Michael Martin        PPS20-0073
Douglas Hays             PPS20-0051       Ryan Martin           PPS20-0193
Grace Hazell             PPS20-0353       Susie Martin          PPS20-0390
Richard Heimerich, Jr.   PPS20-0354       Thomas Matthews       PPS20-0391
Stephen Heitz            PPS20-0052       Casey McKee           PPS20-0076
Charles Helms            PPS20-0356       Michael McMahon       PPS20-0392
Austen Hendrickson       PPS20-0357       Michael Meade         PPS20-0393
Jonathan Hennings        PPS20-0358       Michael Meador        PPS20-0077
Jesse J Hernandez        PPS20-0359       Kenny Medlin          PPS20-0078
Michael Hibler           PPS20-0360       Arsalan Memon         PPS20-0396
Anthonio Hightower       PPS20-0361       Eric Mendenhall       PPS20-0397
Cherrod T Hindsman       PPS20-0362       Jenna Mendoza         PPS20-0398
James Hise               PPS20-0054       Matthew Millhollin    PPS20-0081
Gary F Hodges            PPS20-0363       Carla M Monehain      PPS20-0400
Alex Holland             PPS20-0057       Carlos Moreno         PPS20-0401
Leonard Horseman         PPS20-0364       Michael S Morrison    PPS20-0402
Ulonda Howard            PPS20-0365       Kelly Murski          PPS20-0403
Martin Hueckel           PPS20-0366       Andrew Myers          PPS20-0087
Damion Hugher            PPS20-0367       Frederick Myers       PPS20-0088
Mary Hurley              PPS20-0058       James Myers           PPS20-0089
George Illidge           PPS20-0368       Stephanie Myers       PPS20-0090
Frank James              PPS20-0369       Paul Nardizzi         PPS20-0404
Matthew Jankowski        PPS20-0370       Wendy Neff            PPS20-0405
Betty Johnson            PPS20-0059       Christopher New       PPS20-0091




                             EXHIBIT
    Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 24 of 59
                                                                                Electronically Filed - Jackson - Kansas City - August 06, 2020 - 12:27 PM
Jillian Newkirk       PPS20-0406         John Sadler               PPS20-0450
Jeremy Nicholas       PPS20-0092         Ligno Sanchez             PPS20-0451
Michael Noble         PPS20-0093         Virginia Saxon-Ford       PPS20-0452
Michael C Nolon       PPS20-0409         Greg Schermerhorn         PPS20-0453
Colter Norris         PPS20-0410         Brenda Schiwitz           PPS20-0111
Dennis Norris         PPS20-0411         Michael Schuller          PPS20-0454
Kody Norris           PPS20-0412         Nathaniel Scott           PPS20-0455
Trinity Olson         PPS20-0413         Quratulain Shoukat        PPS20-0456
Craig Palmer          PPS20-0414         Jeremy Small              PPS20-0457
Cynthia Paris         PPS20-0415         Monica Smith              PPS20-0458
Douglas W Patterson   PPS20-0416         Anthony Spada             PPS20-0459
Antonio Perez         PPS20-0417         Melissa Spencer           PPS20-0460
Jaron Perkins         PPS20-0418         Jamie Stallo              PPS20-0461
Anha Pham             PPS20-0419         Marc A Starks             PPS20-0462
Thai Pham             PPS20-0420         Barbara Steil             PPS20-0463
Gregory Piazza        PPS20-0421         Kelvin Stinyard           PPS20-0464
Vincent A Piazza      PPS20-0422         Randy Stone               PPS20-0117
Brian T Pierce        PPS20-0423         Sonja Stone               PPS20-0118
Timothy Pinney        PPS20-0424         Steven Stosur             PPS20-0465
Joshua Pitts          PPS20-0425         Robert T Stover           PPS20-0006
Rocellious Pope       PPS20-0426         Jeanie Straessler         PPS20-0466
Nancy A Porter        PPS20-0427         Chance Strawser           PPS20-0467
Andre Powell          PPS20-0428         David Taliaferro          PPS20-0119
Benjamin Purses       PPS20-0429         Ramona Rose Talvacchio    PPS20-0468
Richard Ramirez       PPS20-0430         Katherina M Tan           PPS20-0469
Charles Reardon       PPS20-0431         Berhane Tassaw            PPS20-0470
Derek L Reddick       PPS20-0432         Michael Taylor            PPS20-0120
Angela Reed           PPS20-0433         Christina Tiffany         PPS20-0471
Christopher Reed      PPS20-0434         Stephen M Troutz          PPS20-0472
Edward Reed           PPS20-0435         Clinton Turpen            PPS20-0473
Betty G Rice          PPS20-0436         Henry J Valladares Cruz   PPS20-0474
Karen L Rice          PPS20-0437         Margarita Vasquez         PPS20-0475
Cheryl Richey         PPS20-0439         Robert E Vick, II         PPS20-0476
Debra Rios            PPS20-0440         Bradley Votaw             PPS20-0477
David M Roberts       PPS20-0206         Joseph T Wachowski        PPS20-0478
Patricia Roberts      PPS20-0207         Ambiko Wallace            PPS20-0479
Jeroy Robinson        PPS20-0441         Vance M Warren, Sr.       PPS20-0480
Sammie Robinson       PPS20-0108         Barbara West              PPS20-0481
Adrienne Rodriguez    PPS20-0442         Pamela K Wheetley         PPS20-0007
Gabriel Rodriguez     PPS20-0443         Jennifer White            PPS20-0482
Mateo F Rodriguez     PPS20-0444         Conni Wilson              PPS20-0131
Richard C Ross        PPS20-0445         Deborah A Wilson          PPS20-0484
Melissa Ruiz          PPS20-0446         Jerry Wilson              PPS20-0132
Antonio Ruque         PPS20-0447         Mitchell Wirth            PPS20-0485
Edna Russell          PPS20-0110         Debra Woodhouse           PPS20-0133
Lee H Russell         PPS20-0448         Jerry Wooten              PPS20-0487
Mark A Russell        PPS20-0449




                            EXHIBIT
   Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 25 of 59
                                                                                                                          Electronically Filed - Jackson - Kansas City - August 06, 2020 - 12:27 PM
as private process servers in the above-captioned matter. In support of said motion, Plaintiff states that the above-
named individuals are on the Court’s list of approved process servers and the information contained in their
applications and affidavits on file is current and still correct.
                                                                   Respectfully submitted,
                                                                   EDELMAN & THOMPSON, L.L.C.

                                                                         /s/ Leah M. Mason
                                                                     Leah M. Mason         MO Bar # 40942
                                                                     3100 Broadway, Suite 1400
                                                                     Kansas City, Missouri 64111
                                                                     (816) 561-3400
                                                                     (816) 561-1664 (Fax)
                                                                     lmason@etkclaw.com - e-mail

                                                                     ATTORNEYS FOR PLAINTIFF




                         ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is sustained and the above-named
individuals are hereby appointed to serve process in the above-captioned matter.


DATE:
            11-Aug-2020                                         _____________________________
                                                                Circuit Clerk




                                  EXHIBIT
         Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 26 of 59
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV15837
 JAMES DALE YOUNGS
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 RHONDA SUE THIRY                                                   LEAH MARIE MASON
                                                                    EDELMAN & THOMPSON LLC
                                                                    3100 BROADWAY
                                                                    SUITE 1400
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 DOLLAR TREE STORES, INC.                                           415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: ANTHONY WILLIAMSON
                                      Alias:
  1600 JACKSON APT 503
  KANSAS CITY, MO 64127



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    14-AUG-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-6993 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00003-SRB Document 1-1 Filed 01/04/21EXHIBIT 1                         Page 27 of 59
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




                                    EXHIBIT
           Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 28 of 59
                                                                                                   6/2020
Electronically Filed - Jackson - Kansas City - September 24, 2020 - 01:27 PM




                                                                                                        EXHIBIT
                                                                               Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 29 of 59
Electronically Filed - Jackson - Kansas City - September 24, 2020 - 01:27 PM




                                                                                                        EXHIBIT
                                                                               Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 30 of 59
                                                                                               Electronically Filed - Jackson - Kansas City - November 17, 2020 - 09:20 AM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

RHONDA SUE THIRY, Individually and                        )
As representative                                         )
Of the class of persons entitled to bring a claim for     )
The Wrongful Death of Steven Craig Newby II, Decedent,    )
Pursuant to R.S.Mo. §§ 537.080, et seq.,                  )
100 E. Tebo St.                                           )
Clinton, MO 64735                                         )
                                                          )
                      Plaintiff,                          )
                                                          )    Case No. 2016-CV15837
              vs.                                         )    Division 6
                                                          )
DOLLAR TREE STORES, INC. d/b/a                            )
FAMILY DOLLAR,                                            )
     SERVE:                                               )
     CSC-Lawyers Incorporating Service Company            )
     221 Bolivar Street                                   )
     Jefferson City, MO 65101                             )
                                                          )
       And                                                )
                                                          )
ANTHONY WILLIAMSON,                                       )
SERVE:                                                    )
1200 North 40th St.                                       )
Kansas City, KS 66102                                     )
                                                          )
                      Defendants.                         )


                SECOND AMENDED PETITION FOR WRONGFUL DEATH

       COMES NOW Plaintiff Rhonda Sue Thiry (“Thiry”), Individually and as class

representative under RSMo 537.080, by and through her attorney, and for her causes of action

against Defendant Dollar Tree Stores, Inc. d/b/a Family Dollar (“Family Dollar”) and Anthony

Williamson (Williamson), states and alleges as follows:




                                               1




                                EXHIBIT
       Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 31 of 59
                                                                                                         Electronically Filed - Jackson - Kansas City - November 17, 2020 - 09:20 AM
                           ALLEGATIONS COMMON TO ALL COUNTS

       1.      That Plaintiff Thiry is a citizen of the State of Missouri and currently resides at 100

E. Tebo St., Clinton, Henry County, Missouri 64735, is the surviving natural mother of Decedent,

Steven Craig Newby II, and is in the class of individuals who, pursuant to R.S.Mo. § 537.080, et

seq., is authorized to bring a cause of action for the wrongful death of Decedent, Steven Craig

Newby II.

       2.      That Dollar Tree Stores, Inc. d/b/a Family Dollar (hereinafter, “Family Dollar”) is

a Virginia corporation registered to do business and in good standing in the State of Missouri, with

its corporate headquarters located at 500 Volvo Parkway, Chesapeake, Virginia 23320, and may

be served through its Registered Agent as set forth above.

       3.      That Defendant Anthony Williamson is a resident of Wyandotte County, Kansas

and may be served at 1200 North 40th, Kansas City, KS 66102.

       4.      That this Court has jurisdiction over the Defendants in that Defendant Family

Dollar conducts business in this state and the acts alleged occurred within the State of Missouri.

Jurisdiction, therefore, comports with the due process requirements of the State of Missouri and

the United States Constitutions.

       5.       That venue is proper in this Court pursuant to R.S. Mo. § 508.010 in that the cause

of action which is the subject of this suit arose in Jackson County, Missouri.

       6.      That on or about May 26, 2020, and before and since that date, Defendant Family

Dollar has owned, occupied, and/or had possession and control of the premises located at 2605 E.

18th Street, Kansas City, Jackson County, Missouri, and that Defendant maintained that location




                                                 2




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 32 of 59
                                                                                                         Electronically Filed - Jackson - Kansas City - November 17, 2020 - 09:20 AM
as commercial real estate for the purpose of operating a retail store on that date, and before and

since that date.

          7.       That on or about May 26, 2020, and at all times relevant hereto, Defendant

Williamson was employed by and acting within the scope of employment with Defendant Family

Dollar.

          8.       That on or about May 26, 2020, Steven Craig Newby II was lawfully on Defendant

Family Dollar’s said premises as a business invitee.

          9.       That after leaving the Defendant Family Dollar’s retail store and while outside the

Family Dollar Store at 2605 E. 18th Street, Kansas City, Missouri on May 26, 2020, Steven Craig

Newby II was attacked by Defendant Family Dollar’s employee, Williamson, while in the course

and scope of his employment with Defendant Family Dollar.

          10.      That the injuries suffered by Steven Craig Newby II caused his death on May 26,

2020.



          COUNT I – NEGLIGENCE FAMILY DOLLAR AND ANTHONY WILLIAMSON

          11.      Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 10 above as if fully set forth herein.

          12.      That at the time of the above-referenced incident, Defendant Williamson was acting

in the course and scope of his employment with Defendant Family Dollar and/or Dollar Tree Store,

Inc.




                                                    3




                                   EXHIBIT
          Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 33 of 59
                                                                                                       Electronically Filed - Jackson - Kansas City - November 17, 2020 - 09:20 AM
       13.     That as the owner and/or possessor of said premises and business, and employer of

Defendant Williamson, Defendant Family Dollar had a duty to exercise ordinary and reasonable

care for the protection of Decedent Steven Craig Newby II and others.

       14.     That Defendant Anthony Williamson had a duty to use ordinary and reasonable

care in the protection of Defendant Steven Craig Newby II, and others.

       15.   That Defendants breached its duty to protect Decedent Steven Craig Newby II from

the attack in this case in that they failed to train, adopt, implement, or otherwise take sufficient

precautionary measures so as to prevent harm and injury to Decedent and Defendants were thereby

negligent.

       16.     That as a direct and proximate result of the acts and/or omissions of the Defendant

Family Dollar and Defendant Williamson acting within the course and scope of his employment,

which resulted in the death of Steven Newby, Plaintiff has been caused to incur damages for the

pain and suffering Decedent Steven Craig Newby II endured between the time of his initial injuries

and the time of his death, for his death, pecuniary losses by reason of the death of Steven Craig

Newby II, funeral expenses and the loss of the reasonable value of the services, consortium,

companionship, comfort, instruction, guidance, counsel, training and support, as well as all other

damages allowed under R.S.Mo § 537.090 and/or Missouri law.

       17.     That as a direct and proximate result of Defendant’s negligence, Decedent Steven

Craig Newby II suffered fatal stabbing wounds and died, and Plaintiff has suffered, and will

continue in the future to suffer, the damages described herein.




                                                 4




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 34 of 59
                                                                                                       Electronically Filed - Jackson - Kansas City - November 17, 2020 - 09:20 AM
       18.     That Defendant Williamson’s conduct in the involvement of the death of Steven

Newby II constituted reckless disregard for the safety of individuals, including but not limited to

decedent Steven Newby II, entitling Plaintiff to an award of punitive damages.

       WHEREFORE, Plaintiff prays for judgment against Defendants in an amount in excess of

$25,000.00, that is fair and reasonable to compensate her for the significant and substantial

damages arising out of the above-described incident, for punitive damages, and for all other further

relief the Court deems just and proper, together with all costs of this action.


             COUNT II – NEGLIGENCE SUPERVISION/TRAINING BY DEFENDANT
                                FAMILY DOLLAR

       19.     Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 18 above as if fully set forth herein.

       20.     That Defendant Family Dollar failed to institute adequate safeguards to prevent its

employees, including Defendant Williamson from using deadly and disproportionate force to

detain and or stop Decedent Steven Newby II and others.

       21. That Defendant Family Dollar failed to properly and adequately train, supervise and

instruct Defendant Williamson in threat perception, force and procedure.

       22. That as a direct and proximate result of such failure and negligence on the part of

Defendant Family Dollar, Plaintiff’s decedent suffered fatal injury and was caused to experience

horrific pain, physical injury, and emotional distress prior to his death, and Plaintiff has been

caused to incur funeral and burial expenses, medical bills related to the deceased person’s final

injury, lost wages, including the value of the wages the decedent would have earned had he lived,




                                                  5




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 35 of 59
                                                                                                      Electronically Filed - Jackson - Kansas City - November 17, 2020 - 09:20 AM
mental anguish suffering, bereavement, loss of society, care, comfort, protection, guidance, advice

attention, counsel and affection of her son.

       23.     That in allowing Defendant Williamson to work without appropriate training,

supervision and instruction, Defendant Family Dollar exhibited conscious disregard for the rights

and well-being of other persons including Plaintiff’s decedent Steven Newby II, and otherwise

acted recklessly with conscious disregard for the safety and well-being of Plaintiff’s decedent

Steven Newby II.

        WHEREFORE, Plaintiff prays for judgment against Defendant Family Dollar in an

amount in excess of $25,000.00, that is fair and reasonable to compensate her for the significant

and substantial damages arising out of the above-described incident, for punitive damages, and for

all other further relief the Court deems just and proper, together with all costs of this action.


          COUNT III – ASSAULT AND BATTERY DEFENDANTS FAMILY DOLLAR
                         AND ANTHONY WILLIAMSON

       24.     Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 23 above as if fully set forth herein.

       25.     That Defendant Williamson stabbed Decedent Steven Newby II with the intent to

cause apprehension of offensive contact, offensive contact, apprehension of bodily harm and/or

death and bodily harm and death.

       26.     That Defendant Anthony Williamson thereby caused Decedent Steven Newby II to

be in apprehension of offensive contact, offensive contact, apprehension of bodily harm and/or

death and bodily harm and death.




                                                  6




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 36 of 59
                                                                                                        Electronically Filed - Jackson - Kansas City - November 17, 2020 - 09:20 AM
       27.     That Defendant Anthony Williamson, with the intent to place Decedent Steven

Newby II in apprehension of bodily harm, stabbed Decedent Steven Newby II and thereby caused

Decedent Steven Newby bodily injury, harm and death.

       28.     That at all times alleged herein Defendant Anthony Williamson was an employee

acting within the course and scope of his employment with Defendant Family Dollar.

       29. That as a direct and proximate result of Defendant Anthony Williamson’s conduct,

Decedent Steven Newby II suffered bodily harm, injury and death.

       30.     That as a direct and proximate result of Defendant Anthony Williamson’s conduct,

Plaintiff’s decedent suffered fatal injury and was caused to experience horrific pain, physical

injury, and emotional distress prior to his death, and Plaintiff has been caused to incur funeral and

burial expenses, medical bills related to the deceased person’s final injury, lost wages, including

the value of the wages the decedent would have earned had he lived, mental anguish suffering,

bereavement, loss of society, care, comfort, protection, parental guidance, advice attention,

counsel and affection of her son.

       31.     That Defendant Anthony Williamson exhibited conscious disregard for the rights

and well-being of other persons including Plaintiff’s decedent Steven Newby II, and otherwise

acted recklessly with conscious disregard for the safety and well-being of Plaintiff’s decedent

Steven Newby II.

       WHEREFORE, Plaintiff prays for judgement against Defendant Family Dollar and

Anthony Williamson in an amount in excess of $25,000.00, that is fair and reasonable to

compensate her for the significant and substantial damages arising out of the above-described




                                                 7




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 37 of 59
                                                                                                    Electronically Filed - Jackson - Kansas City - November 17, 2020 - 09:20 AM
incident, for punitive damages, and for all other further relief the Court deems just and proper,

together with all costs of this action.


                                  DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff and requests a trial by jury on all issues so triable.



                                             Respectfully submitted,


                                             EDELMAN AND THOMPSON, L.L.C.



                                                /s/ Leah M. Mason __
                                             LEAH M. MASON        #40942
                                             3100 Broadway, Suite 1400
                                             Kansas City, Missouri 64111
                                             (816) 561-3400
                                             (816) 561-1664 (Fax)
                                             lmason@etkclaw.com - e-mail

                                             ATTORNEYS FOR PLAINTIFF




                                                8




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 38 of 59
                                                                                               Electronically Filed - Jackson - Kansas City - November 17, 2020 - 09:20 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                           AT KANSAS CITY, MISSOURI

RHONDA SUE THIRY,                           )
                                            )
                      Plaintiff,            )
                                            )
              vs.                           )     Case No. 2016-CV15837
                                            )
DOLLAR TREE STORES, INC., et al.,           )     Division 6
                                            )
                      Defendants.           )




      MEMORANDUM TO DEPARTMENT OF CIVIL RECORDS
                         INSTRUCTIONS FOR ALIAS SUMMONS

                    PRIVATE PROCESS                       X    CIVIL PROCESS


X ISSUE ALIAS SUMMONS TO DEFENDANT:                       Dollar Tree Stores, Inc. d/b/a
                                                          Family Dollar
                                                          RA: CSC Lawyers
                                                          Incorporating Service Co.
                                                          221 Bolivar Street
                                                          Jefferson City, MO 65101

                                                          Cole
                                                    County of Service
CASE CONTINUED TO:            ___________________________________

□ PREPARE TRANSCRIPT OF JUDGMENT □ AUTHENTICATED                □ CERTIFIED □ RECORD AS LIEN
                                                □ W/ LETTER

                                    REQUESTED BY

Leah M. Mason MO Bar # 40942                              /s/ Leah M. Mason
      ATTORNEY & BAR NO.                                  SIGNATURE

3100 Broadway, Suite 1400                                 (816) 561-3400
      ADDRESS                                             PHONE

Kansas City           MO            64111                 11/17/2020
     City             State         Zip                   Date




                               EXHIBIT
      Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 39 of 59
                                                                                              Electronically Filed - Jackson - Kansas City - November 17, 2020 - 09:20 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                           AT KANSAS CITY, MISSOURI

RHONDA SUE THIRY,                         )
                                          )
                    Plaintiff,            )
                                          )
              vs.                         )     Case No. 2016-CV15837
                                          )
DOLLAR TREE STORES, INC., et al.,         )     Division 6
                                          )
                    Defendants.           )




      MEMORANDUM TO DEPARTMENT OF CIVIL RECORDS
                       INSTRUCTIONS FOR ALIAS SUMMONS

              X PRIVATE PROCESS                              CIVIL PROCESS


X ISSUE ALIAS SUMMONS TO DEFENDANT:                     Anthony E. Williamson, Jr.
                                                        1200 North 40th Street
                                                        Kansas City, KS 66102

                                                        Wyandotte - KS
                                                  County of Service
CASE CONTINUED TO:          ___________________________________

□ PREPARE TRANSCRIPT OF JUDGMENT □ AUTHENTICATED               □ CERTIFIED □ RECORD AS LIEN
                                              □ W/ LETTER

                                  REQUESTED BY

Leah M. Mason MO Bar # 40942                            /s/ Leah M. Mason
      ATTORNEY & BAR NO.                                SIGNATURE

3100 Broadway, Suite 1400                               (816) 561-3400
      ADDRESS                                           PHONE

Kansas City         MO            64111                 11/17/2020
     City           State         Zip                   Date




                               EXHIBIT
      Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 40 of 59
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV15837
 JAMES DALE YOUNGS
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 RHONDA SUE THIRY                                                   LEAH MARIE MASON
                                                                    EDELMAN & THOMPSON LLC
                                                                    3100 BROADWAY
                                                                    SUITE 1400
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 DOLLAR TREE STORES, INC.                                           415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: DOLLAR TREE STORES, INC.
                                      D/B/A FAMILY DOLLAR
  R/A CSC-LAWYERS INCORPORATING
  SERVICE COMPANY
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101
                                             You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    20-NOV-2020                                _________________________________________
                                                        Date                                                    Clerk
                                       Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-10693 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00003-SRB Document 1-1 Filed 01/04/21EXHIBIT 1                         Page 41 of 59
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




                                    EXHIBIT
           Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 42 of 59
                                                                                                   6/2020
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV15837
 JAMES DALE YOUNGS
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 RHONDA SUE THIRY                                                   LEAH MARIE MASON
                                                                    EDELMAN & THOMPSON LLC
                                                                    3100 BROADWAY
                                                                    SUITE 1400
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 DOLLAR TREE STORES, INC.                                           415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: ANTHONY WILLIAMSON
                                      Alias:
  1200 N 40TH ST
  KANSAS CITY, KS 66102



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    20-NOV-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-10694 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00003-SRB Document 1-1 Filed 01/04/21EXHIBIT 1                         Page 43 of 59
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




                                    EXHIBIT
           Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 44 of 59
                                                                                                   6/2020
                                                                                                  Electronically Filed - Jackson - Kansas City - December 03, 2020 - 08:21 AM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

RHONDA SUE THIRY, Individually and                        )
As representative                                         )
Of the class of persons entitled to bring a claim for     )
The Wrongful Death of Steven Craig Newby II, Decedent,    )
Pursuant to R.S.Mo. §§ 537.080, et seq.,                  )
100 E. Tebo St.                                           )
Clinton, MO 64735                                         )
                                                          )
                     Plaintiff,                           )
                                                          )      Cases No. 2016-CV15837
              vs.                                         )      Division 6
                                                          )
DOLLAR TREE STORES, INC. d/b/a                            )
FAMILY DOLLAR,                                            )
                                                          )
       and                                                )
                                                          )
ANTHONY WILLIAMSON,                                       )
                                                          )
                      Defendants.                         )


                                  ENTRY OF APPEARANCE

       COMES NOW Thomas R. Davis and the law firm of Brown & Crouppen, P.C., and

hereby enter their appearance as counsel of record on behalf of Steve Newby, biological father

and part of the class of persons comprising the Plaintiff and entitled to bring a claim for the

wrongful death of Steven Craig Newby, II.




                                              1

                                EXHIBIT
       Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 45 of 59
                                                                                                            Electronically Filed - Jackson - Kansas City - December 03, 2020 - 08:21 AM
                                                Respectfully Submitted by:

                                                BROWN & CROUPPEN, P.C.

                                                /s/ Thomas R. Davis
                                                Thomas R. Davis             #43640
                                                2345 Grand Boulevard, Suite 675
                                                Kansas City, Missouri 64108
                                                (816) 756-1461
                                                (816) 817-1401 (Facsimile)
                                                tomd@getbc.com
                                                pipleadings@getbc.com
                                                ATTORNEYS FOR STEVE NEWBY



                                    CERTIFICATE OF SERVICE

         I certify that on the 3rd day of Dececmber 2020, I electronically filed the foregoing document
with the Clerk of the Court using the Missouri E-Filing system, which sent notice of electronic filing to
the following:


EDELMAN AND THOMPSON, L.L.C.

   /s/ Leah M. Mason __
LEAH M. MASON        #40942
3100 Broadway, Suite 1400
Kansas City, Missouri 64111
(816) 561-3400
(816) 561-1664 (Fax)
lmason@etkclaw.com
ATTORNEYS FOR RHONDA SUE THIRY

                                                /s/ Thomas R. Davis
                                                ATTORNEYS FOR STEVE NEWBY




                                                   2

                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 46 of 59
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

RHONDA SUE THIRY

                        PLAINTIFF(S),                            CASE NO. 2016-CV15837
VS.                                                              DIVISION 6

DOLLAR TREE STORES, INC ET AL

                        DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JAMES DALE YOUNGS on 04-FEB-2021 in DIVISION 6 at 01:30 PM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV15837                    Page 1 of 2                  DMSNCMCIV (2/2017)
                               EXHIBIT
      Case 4:21-cv-00003-SRB Document  1-11 Filed 01/04/21 Page 47 of 59
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JAMES DALE YOUNGS
                                              JAMES DALE YOUNGS, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
LEAH MARIE MASON, EDELMAN & THOMPSON LLC, 3100 BROADWAY, SUITE 1400,
KANSAS CITY, MO 64111

THOMAS RAYMOND DAVIS, BROWN & CROUPPEN P.C., 2345 GRAND BLVD STE 675,
KANSAS CITY, MO 64108

Defendant(s):
ANTHONY WILLIAMSON
DOLLAR TREE STORES, INC.
JOHN DOE

Dated: 11-DEC-2020                                            MARY A. MARQUEZ
                                                              Court Administrator



2016-CV15837                    Page 2 of 2                  DMSNCMCIV (2/2017)
                               EXHIBIT 1
      Case 4:21-cv-00003-SRB Document  1-1  Filed 01/04/21 Page 48 of 59
                            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY

       RHONDA S. THIRY,                 )
                      Plaintiff,        )                                   Case No.            2016-CV15837
                                        )                                   Division 6
       v.                               )
                                        )
       DOLLAR TREE STORES, INC. ET AL., )
                     Defendants.        )

                                                                  ORDER

       On December 3, 2020, this matter comes before the Court, and IT IS HEREBY ORDERED as follows:
1.     SETTING: This matter is set for CASE MANAGEMENT CONFERENCE on February 4, 2021 AT 1:30
       P.M. Case Management Conferences will be conducted via teleconference. Contact Division 3 at (816) 881-
       3603 or via e-mail at Div3.cir16@courts.mo.gov with questions.

2.     PRE-TRIAL CONFERENCE/INSTRUCTIONS/MOTIONS IN LIMINE/OTHER MOTIONS: 1

       This case is set for a Pre-Trial Conference on _____________________2020/2021 at _________________.

       a.       Jury Instructions shall be filed and served seven (7) days prior to pretrial conference/trial.
       b.       Motions in limine shall be filed and served fourteen (14) days prior to pretrial conference/trial.
                Responses shall be filed and served seven (7) days prior to pretrial conference/trial.
       c.       Dispositive motions shall be filed no later than ninety (90) days before trial.
       d.       Portions of depositions to be read or played at trial shall be filed and served fourteen (14) days prior to
                trial. Objections and counter designations shall be filed and served seven (7) days prior to trial.
                Objections to counter designations shall be filed and served the Friday before trial.
       e.       The parties shall file and exchange exhibit and witness lists and all exhibits they anticipate offering seven
                (7) days prior to pretrial conference/trial.

3.     DISCOVERY:

       a.       Plaintiff’s retained and non-retained expert witnesses shall be identified and the information required by
                Rule 56.01(b)(4) and (5) provided by____________________________________.
       b.       Defendant’s expert witnesses shall be identified and the information required by Rule 56.01(b)(4) and (5)
                provided by__________________________________.
       c.       All discovery shall be completed by ______________________________________________. Unless
                otherwise agreed by the parties or ordered by the Court, no discovery requests shall be served later than
                thirty (30) days prior to the discovery deadline.

4.       MEDIATION IS ORDERED by the Court, to be completed by the close of discovery. The parties shall file a
certification attesting that they have participated in mediation in compliance with this Order. The parties will agree
on a mediator to be used, and costs of the mediation will be split evenly between the parties. IF THE CASE IS
SETTLED, THE PARTIES SHALL IMMEDIATELY NOTIFY THE COURT’S LAW CLERK.

5.     OTHER: Case set over for service.

IT IS SO ORDERED.
December 4, 2020
__________________                                                ___________________________________________
DATE                                                              J. DALE YOUNGS, Circuit Judge




1                Case
       These deadlines shall4:21-cv-00003-SRB
                            only be modified by the Court for good EXHIBIT
                                                               Document
                                                                   cause shown.1-11 Filed   01/04/21 Page 49 of 59
Electronically Filed - Jackson - Kansas City - December 04, 2020 - 02:32 PM




                                                                                                       EXHIBIT
                                                                              Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 50 of 59
Electronically Filed - Jackson - Kansas City - December 04, 2020 - 02:32 PM




                                                                                                       EXHIBIT
                                                                              Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 51 of 59
Electronically Filed - Jackson - Kansas City - December 04, 2020 - 02:32 PM




                                                                                                       EXHIBIT
                                                                              Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 52 of 59
Electronically Filed - Jackson - Kansas City - December 04, 2020 - 02:32 PM




                                                                                                       EXHIBIT
                                                                              Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 53 of 59
                                                                                               Electronically Filed - Jackson - Kansas City - December 04, 2020 - 02:32 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             KANSAS CITY, MISSOURI

RHONDA SUE THIRY,                           )
                                            )
                      Plaintiff,            )
                                            )
              vs.                           )     Case No. 2016-CV15837
                                            )
DOLLAR TREE STORES, INC.,                   )     Division 6
                                            )
                      Defendant.            )




      MEMORANDUM TO DEPARTMENT OF CIVIL RECORDS
                         INSTRUCTIONS FOR ALIAS SUMMONS

                    PRIVATE PROCESS                       X CIVIL PROCESS


X ISSUE ALIAS SUMMONS TO DEFENDANT:                       Anthony Williamson
                                                          #202098527
                                                          Jackson County Detention Ctr
                                                          1300 Cherry St.
                                                          Kansas City, MO 64106

                                                          Jackson
                                                    County of Service
CASE CONTINUED TO:            ___________________________________

□ PREPARE TRANSCRIPT OF JUDGMENT □ AUTHENTICATED                □ CERTIFIED □ RECORD AS LIEN
                                                □ W/ LETTER

                                   REQUESTED BY

Leah M. Mason             MO Bar # 40942                  /s/ Leah M. Mason
      ATTORNEY & BAR NO.                                  SIGNATURE

3100 Broadway, Suite 1400                                 (816) 561-3400
      ADDRESS                                             PHONE

Kansas City           MO           64111                  12/4/2020
     City             State        Zip                    Date




                               EXHIBIT
      Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 54 of 59
                      IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                          AT KANSAS CITY       AT INDEPENDENCE

RE:  RHONDA S THIRY V DOLLAR TREE STORES, INC. ET AL
CASE NO: 2016-CV15837

TO:     LEAH MARIE MASON
        EDELMAN & THOMPSON LLC
        3100 BROADWAY
        SUITE 1400
        KANSAS CITY, MO 64111

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on December 4,
2020. However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                               RULE 68.7 – VITAL STATISTICS REPORT
  Additional service instructions are needed.                    Need Certificate of dissolution of marriage form.
  Incorrect case number/filed in wrong county.
  Document is unreadable.                                      RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                 Authentication of foreign judgment required.
RULE 4.2 (2)                                                     Affidavit pursuant to Supreme Court Rule 74.14
  Need Circuit Court Form 4
                                                               RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                              ACTIONS
  No service fee received; fee required is $36.00.               Affidavit for Service by Publication required pursuant to
  Insufficient Filing Fee; Please Remit $______                   Supreme Court Rule 54.12c.
  No signature on check/form 1695.                               Order for Service by Publication required pursuant to
  No request to proceed in forma pauperis.                        Supreme Court Rule 54.12c.
  No personal checks accepted.                                   Notice for Service by Publication required pursuant to
                                                                  Supreme Court Rule 54.12c.
RULE 68.1                                                        Affidavit for Service by Certified/Registered Mail
  Need Circuit Court Form 17                                      pursuant to Supreme Court Rule 54.12b.

   OTHER: Before your case can be processed further you will need to eFile the required service fee indicated
above.
   Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
   The private process server listed is not on our approved list.
   Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
   Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed DECEMBER 11, 2020 to:
                                                              COURT ADMINISTRATOR’S OFFICE
                                                              DEPARTMENT OF CIVIL RECORDS
                                                        CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


           DECEMBER 11, 2020                            By
                Date                                                   Peggy Holley, 816-881-6491
                                                                       Deputy Court Administrator
                                                                 415 East 12th St., Kansas City, Missouri 64106
                                                                 308 W. Kansas, Independence, Missouri 64050




                  Case
Case no. 2016-CV15837                        EXHIBIT
                         4:21-cv-00003-SRB Document     1 1 Filed 01/04/21 Page 55 of 59 DMSLCI5 (8/2014)
                                               Page 1 of1-1
                                                                                                         Electronically Filed - Jackson - Kansas City - December 11, 2020 - 01:45 PM
                                        December 11, 2020



Court Administrator’s Office
Department of Civil Records
Circuit Court of Jackson County, Missouri
415 E. 12th St.
Kansas City, MO 6 64106

Attn: Peggy Holley


       RE:     Rhonda Thiry v. Dollar Tree Stores, Inc. & Anthony Williamson
               Case No.:     2016-CV15837
               Our Client:   Rhonda Thiry
               Our File No.: 200501

Dear Ms. Holley:

        The fee for service on Defendant Williamson is being submitted with the filing of this letter.
Please complete the processing of our Memorandum to Department of Civil Records, Instructions
for Alias Summons filed on December 4, 2020.

       Thank you for your assistance in this matter.

                                                       Very truly yours,
                                                       /s/ Leah M. Mason
                                                       LEAH M. MASON
                                                       Direct Dial: 816-994-8308
                                                       Email: lmason@etkclaw.com


LMM:ejb




                                 EXHIBIT
        Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 56 of 59
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV15837
 DAVID MICHAEL BYRN
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 RHONDA SUE THIRY                                                   LEAH MARIE MASON
                                                                    EDELMAN & THOMPSON LLC
                                                                    3100 BROADWAY
                                                                    SUITE 1400
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 DOLLAR TREE STORES, INC.                                           415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Wrongful Death                                                                                                                    (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: ANTHONY WILLIAMSON
                                      Alias:
  #202098527
  JACKSON COUNTY DETENTION CTR
  1300 CHERRY ST
  KANSAS CITY, MO 64106
         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    17-DEC-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-11494 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00003-SRB Document 1-1 Filed 01/04/21EXHIBIT 1                         Page 57 of 59
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




                                    EXHIBIT
           Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 58 of 59
                                                                                                   6/2020
                         EXHIBIT
Case 4:21-cv-00003-SRB Document 1-11 Filed 01/04/21 Page 59 of 59
